DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 21 July 2022.  A preliminary amendment was filed on 20 May 2020 amending claims 2-6, 8, 11, 14, 15, 17, 19, 20, 22, 24, 26, and 31.  Claims 7, 9, 10, 12, 13, 16, 21, 23, 28, 29, and 30 have been cancelled.  Claims 1-6, 8, 11, 14, 15, 17-20, 22, 24-27, and 31 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 August 2020 and 12 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (product claims 5, 6, 8, 11, 26, and 27) in the reply filed on 30 August 2022 is acknowledged.  Claims 1-4, 14, 15, 17-20, 22, 24, 25, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The Examiner acknowledges an error in his listing of the claims in Group II in the requirement for restriction/election mailed 21 July 2022, as cancelled claim 7 is listed in this group while claim 8 is omitted from all of the groups.  Applicant’s listing of the claims in Group II is correct.

Drawings
The drawings received on 20 May 2020 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 5 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of copending Application No. 16/765713.  The claims filed on 20 May 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 5, Claim 30 of the ‘713 application recites an adhesive composition including a second cationic compound having one of the following structures:

    PNG
    media_image1.png
    144
    515
    media_image1.png
    Greyscale

and an anionic compound having the following structure:

    PNG
    media_image2.png
    159
    89
    media_image2.png
    Greyscale

This reads on an adhesive which includes the basic ionic liquid composition containing a cationic ammonium compound and sulfonimide anion as specified in claims 1 and 4 in which R1, R2, R3, R4, and R5 are -CH3 or -CH2CH3 and R6 is F.

Claims 6, 8, 11, 26, and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of copending Application No. 16/765713 in view of Yamagata (U.S. Pub. 2013/0004768).  The claims filed on 20 May 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
	Regarding claims 6 and 8, The ‘713 application claims an adhesive composition containing the cationic compound and anionic compound as described above.  However, the ‘713 application does not claim further details of the adhesive polymer or adhesive sheet.
	Yamagata describes a pressure-sensitive adhesive composition which includes a (meth)acryl-based polymer and an ionic compound, see abstract and p. 2, [0016] and [0018].   The acrylic polymer is formed from a (meth)acrylate having an alkyl group containing 1 to 14 carbon atoms, see p. 10, [0093-0094].  At p. 11, [0100], Yamagata describes a (meth)acryl based polymer formed from copolymerizing 2-ethylhexyl acrylate and acrylic acid.  This reads on the adhesive polymer of claims 6 and 8.
	Regarding claim 11, Yamagata teaches crosslinking the adhesive polymer using an isocyanate compound or epoxy compound, see p. 12, [0118].  A suitable epoxy compound is N,N,N’,N’-tetraglycidyl-m-xylenediamine (trade name TETRAD-X manufactured by Mitsubishi Gas Chemical Company, Inc.), see p. 12, [0121].
	Regarding claims 26-27, Yamagata teaches that the pressure-sensitive adhesive sheet may further include a separator or release liner attached to the pressure-sensitive adhesive to protect the adhesive surface, see p. 15, [0165].  Yamagata also teaches forming double-coated pressure-sensitive adhesive tapes, see p. 2, [0028], and thus each surface can be protected with a release liner.
	It would have been obvious to look to Yamagata for the adhesive polymer details, as Yamagata also uses an ionic liquid additive to the adhesive.  The ionic compound exhibits antistatic properties and allows for high antistatic performance while staining of the adherend is suppressed, see p. 2, [0018].
Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1759